Citation Nr: 1419800	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-06 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disability, to include depression and bipolar disorder.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

The Veteran is represented by:  Nancy Holliday-Fields, Attorney



ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to July 1984.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  These claims were previously before the Board in November 2012 at which time they were remanded for additional development.  After a September 2013 supplemental statement of the case, the claims have been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the record raises a question as to whether the Veteran and/or her attorney have received various mailings throughout the pendency of this appeal.  A narrative is helpful in demonstrating the issue.

In response to the Veteran's February 2010 request for a hearing with a Veterans Law Judge, the RO sent the Veteran a September 2012 letter notifying her that she had been scheduled for such a hearing and the details (time, place, location) of that hearing.  The letter was not returned as undeliverable.  The hearing was scheduled for October 17, 2012, but the Veteran did not appear.  

In September 2012, the RO sent the Veteran's attorney a copy of the hearing notice letter using a Baya Drive mailing address; however, the RO substituted "Avenue" for "Drive."  This letter was returned to the RO without an indication on the returned envelope as to why it was not deliverable.  An affixed post office label simply indicated "return to sender."

In November 2012, the RO deemed the Veteran's appeal ready for certification to the Board.  Thus, the RO sent a letter to the Veteran notifying her that her claims had been docketed with and would be addressed by the Board.  This letter was returned as undeliverable with a stamp indicating "attempted, not known."

A copy of the November 2012 letter was sent to the Veteran's attorney at the Baya Drive mailing address.  Again, the RO used "Avenue" instead of "Drive."  It was returned as undeliverable.  Affixed to the returned envelope was a post office label that showed that the letter was returned because the forwarding service from that mailing address had expired.

In November 2012, the Board issued a decision on the merits concerning a claim not at issue herein.  In the November 2012 decision, the Board also remanded each of the above-captioned claims for additional development.  A copy of this decision was sent to the Veteran.  It was not returned as undeliverable.

A copy of the November 2012 Board decision was then sent to the Veteran's attorney using the Baya Drive mailing address; however, the RO again used "Avenue" instead of "Drive."  The attorney's copy of the November 2012 Board decision was returned to the Board.  It is unclear from the post office markings on the returned envelop why it was returned.

While the Veteran's claims were in remand status, the RO sent the Veteran a July 2013 letter using a new mailing address.  This letter requested that the Veteran provide to the RO the contact information for all of her relevant treatment providers and submit authorization and consent to release information forms for each of those treatment providers.  This letter also notified the Veteran that she was to be scheduled for a VA examination at the nearest VA facility, and notified her of information about what she should do if she was unable to appear for that examination.  A copy of this letter was sent the Veteran's attorney at the Baya Drive mailing address, using "Avenue" instead of "Drive."  The copy of the July 2013 letter sent the Veteran's attorney was returned to the RO with a post office label affixed thereto showing that the letter was "not deliverable as addressed, unable to forward."

The evidence of record then indicates that the Veteran was scheduled for a VA psychiatric examination on August 22, 2013, and a VA audiological examination on August 29, 2013.  The Veteran did not appear for either of these examinations and, thus, they were cancelled.

The RO then re-adjudicated the Veteran's claims, confirming and continuing the denial of all three.  The RO then issued a September 2013 supplemental statement of the case to the Veteran.  A copy of the September 2013 supplemental statement of the case was sent to the Veteran's attorney using the Baya Drive mailing address, substituting "Avenue" for "Drive."  The attorney's copy of the September 2013 supplemental statement of the case was returned to the RO with a post office label affixed showing that it was "not deliverable as addressed, unable to forward."

In October 2013, the RO sent the Veteran a letter notifying her that her claims were being returned to the Board for additional appellate review.

Later in October 2013, the RO forwarded the returned September 2012 hearing notice letter sent to the Veteran's attorney at a new mailing address.  Likewise, the RO forwarded the returned September 2013 supplemental statement of the case to the Veteran's attorney at the new mailing address.

In a November 2013 letter, the Veteran was provided notice that her claims had been received and would be addressed by the Board.

Based on the above, the Board finds that there is evidence that the Veteran and her attorney did not receive important mailings, including, but not limited to, notice concerning a scheduled hearing with a Veterans Law Judge and notice concerning scheduled VA examinations.  Significantly, the most recent correspondence received from the Veteran or her attorney was dated in September 2009.  As such, the Board finds that a remand is required in order to confirm both the Veteran's and her attorney's current mailing addresses.  Once confirmed, the RO should ask if the Veteran would like to be scheduled for a hearing with a Veterans Law Judge.  Moreover, the RO should schedule the Veteran for a VA psychiatric examination and a VA audiological examination to address the questions posed in the Board's November 2012 remand of the above-captioned claims.

The Board would like to take this opportunity to remind the Veteran that, in the normal course of events, it is generally her burden to keep VA apprised of her whereabouts.  If she does not do so, VA is not obligated to "turn up heaven and earth to find [her]."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Moreover, corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one- way street").  VA's duty must be understood as a duty to assist the Veteran in developing her claims, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should verify the Veteran's and her attorney's current mailing address and update their addresses of record as needed.

2.  The RO should then forward the claims folder to an appropriate VA examiner to determine the current nature and likely etiology of the Veteran's tinnitus.  The claims file should be made available to and reviewed by the examiner.  Based on a thorough review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current tinnitus is related to or had its onset during service or within one year thereafter, including due to the Veteran's exposure to loud noise in service.  In providing the opinion, the examiner must note that reliance on studies that indicate that the impact of an individual's exposure to loud noise will be immediate and that there is no delayed, progressive, or cumulative effect, does not comport with the case law. 

If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. 

A complete rationale should be provided for any opinion expressed.

3.  The RO should also arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any acquired psychiatric disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's statements and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any acquired psychiatric disorder found to be present is related to or had its onset during service.  In providing the opinion, the examiner should specifically comment on the Veteran's in-service psychiatric treatment, and treatment in the 1990's.  

A complete rationale for all opinions expressed should be provided.

4.  The RO must notify the Veteran that it is her responsibility to report for any examination scheduled and to cooperate in the development of her claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

5.  Once the above action has been completed, the RO must re-adjudicate the Veteran's claims, taking into consideration any newly acquired evidence.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and her attorney.  The Veteran must be provided an adequate opportunity to respond.

6.  The RO should then ask the Veteran if she wishes to be scheduled for a hearing with a Veterans Law Judge and, if so, which type of hearing (videoconference, Travel Board, or in Washington, D.C.).  If the Veteran wants a video conference or Travel Board hearing with a Veterans Law Judge at the RO, the RO must schedule the Veteran for the type of hearing chosen, to be held at the earliest opportunity available.  The RO should notify the Veteran of the date, time, and location of the hearing, and put a copy of this notice in the Veteran's claims file.  Once she has been afforded the requested Board hearing, or in the event that she withdraws her hearing request or fails to appear, the file must be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

